
	
		I
		112th CONGRESS
		2d Session
		H. R. 4189
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2012
			Mr. Ryan of Ohio
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require the Secretary of Defense to provide an annual
		  certification that all programming on the American Forces Radio and Television
		  Service represents the best-faith efforts by the Department of Defense to
		  provide programming for members of the Armed Forces and their families that
		  communicates the policies, priorities, programs, goals, and initiatives of the
		  Department while avoiding airing programming that exhibits values contrary to
		  the values of the Armed Forces and the United States.
	
	
		1.Annual certification of
			 American Forces Radio and Television Service programming
			(a)FindingsCongress makes the following
			 findings:
				(1)The American Forces Radio and Television
			 Service, also known as the Armed Forces Radio and Television Service, is part
			 of the Department of Defense and is headquartered at Fort George Meade,
			 Maryland.
				(2)The mission of the American Forces Radio
			 and Television Service mission is to communicate Department of Defense
			 policies, priorities, programs, goals, and initiatives through multi-channel
			 broadcast quality radio and television services and expanded internal
			 information products.
				(3)The American Forces Radio and Television
			 Service includes the Radio and Television Production Office, the Pentagon
			 Channel, and the AFN Broadcast Center.
				(4)The American
			 Forces Radio and Television Service provides radio and television programming,
			 a touch of home, to members of the Armed Forces, civilian
			 employees of the Department of Defense, and their families serving outside the
			 continental United States.
				(b)Sense of
			 congressIt is the sense of
			 Congress that programs broadcast by the American Forces Radio and Television
			 Service should seek to reflect the values, including equality, freedom, and
			 service, to which members of the Armed Forces and their fellow Americans
			 aspire, and the American Forces Radio and Television Service should avoid
			 airing programming that has a history of being contrary to these values.
			(c)Annual
			 certificationThe Secretary of Defense shall provide an annual
			 certification to Congress that all programming broadcast by the American Forces
			 Radio and Television Service represents the best-faith efforts by the
			 Department of Defense to provide programming that communicates the policies,
			 priorities, programs, goals, and initiatives of the Department while avoiding
			 airing programming that exhibits values contrary to the values of the Armed
			 Forces and the United States.
			
